UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4100


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES E. KELSON, a/k/a James Joseph Kelson, Jr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cr-00024-GMG-RWT-1)


Submitted: October 31, 2017                                 Decided: November 14, 2017


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen M. Leddy, Research
and Writing Specialist, Martinsburg, West Virginia, for Appellant. Betsy Steinfeld
Jividen, Acting United States Attorney, Anna Z. Krasinski, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James E. Kelson pled guilty, pursuant to a written plea agreement, to failure to

register as a sex offender, in violation of 18 U.S.C. § 2250(a) (2012). Kelson was

sentenced to 30 months’ imprisonment but challenges only the district court’s imposition

of his lifetime term of supervised release. We affirm.

       This court reviews a sentence’s reasonableness under “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). The sentence

imposed must be “sufficient, but not greater than necessary,” to satisfy the purposes of

sentencing. 18 U.S.C. § 3553(a) (2012). We first determine whether the district court

committed significant procedural error, such as an incorrect calculation of the Sentencing

Guidelines range, inadequate consideration of the § 3553(a) factors, or insufficient

explanation of the sentence imposed. United States v. Dowell, 771 F.3d 162, 170 (4th

Cir. 2014). When we evaluate the district court’s Guidelines calculations, we review the

district court’s factual findings for clear error and its legal conclusions de novo. United

States v. White, 771 F.3d 225, 235 (4th Cir. 2014). In assessing a sentencing court’s

explanation for its lifetime sentence of supervised release, we have stated that although

the district court must consider the statutory factors and explain the sentence, “it need not

robotically tick through the § 3553(a) factors.” United States v. Helton, 782 F.3d 148,

153 (4th Cir. 2015) (internal quotation marks omitted) (affirming lifetime term of

supervised release).

       Kelson first argues that the district court procedurally erred by failing to properly

explain his lifetime term of supervised release.         We disagree.    The district court

                                             2
conducted an individualized assessment and expressly considered applicable § 3553(a)

factors, noting that Kelson continued to commit crimes of violence in his 50s despite

prior incarceration. In view of Kelson’s substantial criminal history, the court concluded

that Kelson’s criminal history revealed him to be a dangerous individual with a

propensity for violence. The court therefore found lifetime supervision necessary, in

view of this history, to allow for continuous monitoring of Kelson’s conduct and

protection of the public. Under these circumstances, we find the sentence procedurally

reasonable. Helton, 782 F.3d at 153.

      Kelson next contends that his lifetime term of supervision is substantively

unreasonable. This lifetime term, within the properly-calculated advisory Guidelines

range, * “is presumed on appeal to be substantively reasonable.” Helton, 782 F.3d at 151

(affirming substantive reasonableness of lifetime term of supervised release). “Such a

presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the . . . § 3553(a) factors.” United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014). This Kelson fails to do. Therefore, his sentence is substantively

reasonable. See United States v. Aplicano-Oyuela, 792 F.3d 416, 425 (4th Cir. 2015).




      *
         Section 3583(k), 18 U.S.C.A. (West 2015 & Supp. 2017), provides for a
supervised release term of five years to life, and Kelson’s Sentencing Guidelines range is
the same. See U.S. Sentencing Guidelines Manual § 5D1.2(c) (2016).


                                            3
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            4